      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


    CRAZY DEBBIES FIREWORKS LLC,
    dba Red Rhino Fireworks,

                        Plaintiff,
                                                             Case No. 2:18-cv-2323
        v.

    DYNOMITE FIREWORKS, LLC, and                             JURY TRIAL DEMANDED
    DYNOMITE WHOLESALE, LLC,

                        Defendants.


                                         COMPLAINT

       Plaintiff Crazy Debbies Fireworks LLC, dba Red Rhino Fireworks (“Red Rhino”), for its

Complaint against Defendants Dynomite Fireworks, LLC, and Dynomite Wholesale, LLC

(collectively, “Dynomite”), alleges and states as follows:

                                     NATURE OF THE CASE

       1.      This is an action for unfair competition and false designation of origin under the

Lanham Act, 15 U.S.C. § 1125, and for trademark infringement and unfair competition under the

laws of the State of Kansas.

                                         THE PARTIES

       2.      Plaintiff Debbies Fireworks LLC is a limited liability company duly organized and

existing under the laws of the State of Nevada and having its principal place of business at 6659

S. Highway 43, Joplin, Missouri 64804.

       3.      On information and belief, Defendant Dynomite Fireworks, LLC is a limited

liability company duly organized and existing under the laws of the State of Missouri and having

its principal place of business at 885 W. Steel St., Seymour, Missouri 65746.




        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 1 of 29
       Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 2 of 15




        4.      On information and belief, Defendant Dynomite Wholesale, LLC is a limited

liability company duly organized and existing under the laws of the State of Missouri and having

its principal place of business at 885 W. Steel St., Seymour, Missouri 65746.

        5.      On information and belief, Dynomite Fireworks, LLC and Dynomite Wholesale,

LLC are related entities that are under the same direction and control, and thus are collectively

referred to as “Dynomite” throughout this complaint for convenience.

                                  JURISDICTION AND VENUE

        6.      This action arises under the United States trademark laws, Title 15, United States

Code. This Court has original subject matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C.

§ 1338(a)–(b), and 15 U.S.C. § 1121. This action also alleges violations under Kansas common

law. This Court has supplemental jurisdiction of those claims under 28 U.S.C. § 1367(a).

        7.      This Court has personal jurisdiction over Dynomite at least because Dynomite, on

information and belief, regularly does business in this district and derives substantial revenue in

this district, including, without limitation, by selling fireworks to Kansas-based customers, and

because Dynomite is infringing Red Rhino’s trademark in this district. More particularly, on

information and belief, at least some of Red Rhino’s Kansas-based customers regularly purchase

fireworks from Dynomite including the ASSASSIN-branded fireworks that form the subject matter

of this complaint.

        8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) at least because

Dynomite is subject to personal jurisdiction in this district and because a substantial part of the

events giving rise to this action occurred in this district.

                                   FACTUAL BACKGROUND

        9.      Red Rhino is a leading wholesale fireworks distributor.




                                      2
         Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 2 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 3 of 15




       10.    For years, Red Rhino has consistently been using the ASSASSIN mark to market

certain of its fireworks. For example, Red Rhino’s 2012–2014 catalogs, portions of which are

reproduced below, prominently show the ASSASSIN-branded fireworks:




                                     3
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 3 of 29
Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 4 of 15




11.   Red Rhino’s 2015–2018 catalogs include similar ASSASSIN-branded fireworks.


                              4
 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 4 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 5 of 15




       12.    Over the years, Red Rhino has spent substantial sums to advertise and promote its

fireworks provided under the ASSASSIN mark, including within the States of Kansas and

Missouri. For example, Red Rhino prominently features the ASSASSIN mark on its website,

http://www.redrhinofireworks.com/assassin.html, a screenshot of which is provided below:




       13.    As a result of its consistent efforts in promoting the mark, Red Rhino has achieved

significant goodwill in connection with the ASSASSIN mark, and the mark and its associated

goodwill are quite valuable. Moreover, by virtue of Red Rhino’s extensive and continuous use of

the ASSASSIN mark in connection with its fireworks, the ASSASSIN mark has come to be

associated with Red Rhino and its fireworks.

       14.    On information and belief, Dynomite is infringing Red Rhino’s rights in the

ASSASSIN mark by using the ASSASSIN mark in connection with its sales of fireworks.




                                     5
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 5 of 29
       Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 6 of 15




       15.     Dynomite’s ASSASSIN mark is identical in sight, sound, meaning, and commercial

impression to Red Rhino’s ASSASSIN mark, and thus Dynomite’s ASSASSIN-branded fireworks

are likely to be confused with Red Rhino’s ASSASSIN-branded fireworks.

       16.     On information and belief, Dynomite’s ASSASSIN-branded fireworks are identical

to and/or highly similar to Red Rhino’s ASSASSIN-branded fireworks.

       17.     On January 24, 2018, counsel for Dynomite sent Red Rhino a letter alleging that

Red Rhino’s use of the ASSASSIN mark infringes Dynomite’s rights. A copy of the January 24,

2018 letter is attached as Exhibit A.

       18.     The letter first purports that Dynomite Fireworks, LLC is “the owner of U.S.

Registration No. 4,936,828 for the mark ASSASSIN for ‘fireworks,’” and encloses a copy of the

federal registration certificate. The enclosed certificate, however, lists Dynomite Wholesale, LLC

as the owner of the mark, and the Patent and Trademark Office online records similarly lists

Dynomite Wholesale, LLC as the owner of record.

       19.     The letter further states that Dynomite has used the ASSASSIN mark on “products

since at least as early as May 1, 2015.” This date is consistent with the registration certificate,

which lists the same date of the first use in commerce. To evidence Dynomite’s use of the

ASSASSIN       mark,     the    letter   directs   Red     Rhino     to   Dynomite’s      website,

www.dynomitefireworks.com. Screenshots of that website are below, which show just some of the

numerous instances of Dynomite’s use of the ASSASSIN mark for fireworks:




                                     6
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 6 of 29
Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 7 of 15




                              7
 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 7 of 29
Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 8 of 15




                              8
 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 8 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 9 of 15




       20.     In the letter, counsel for Dynomite concedes that there is a likelihood of confusion

between the two parties’ use of the ASSASSIN mark for fireworks, asserting that “[c]learly, the

sale of [Red Rhino’s ASSASSIN-branded fireworks] is misleading the consuming public into

believing they originate from Dynomite or are authorized by Dynomite.”

       21.     Finally, the letter asserts that Red Rhino’s use of the ASSASSIN mark for fireworks

infringes Dynomite’s federal registration rights and is a violation of Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a), and thus demands that Red Rhino (1) cease all sale of products featuring

the ASSASSIN mark; (2) remove any products featuring the ASSASSIN mark from Red Rhino’s

website, catalog, and third-party websites where Red Rhino products are sold; (3) terminate all use

of the images featuring the ASSASSIN mark; (4) deliver up for destruction all products featuring

the ASSASSIN mark; and (5) provide a full and complete accounting of all sales generated from

the use of the ASSASSIN mark.

       22.     But because Red Rhino’s use of the ASSASSIN mark for fireworks predates

Dynomite’s May 1, 2015 use by several years, counsel for Red Rhino first responded on February


                                     9
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 9 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 10 of 15




5, 2018, by explaining that it disagreed with Dynomite’s conclusion that Red Rhino is infringing

Dynomite’s rights under the Lanham Act. A copy of the February 5, 2018 letter is attached as

Exhibit B.

       23.     The February 5, 2018 letter explains that Red Rhino “has been consistently using

the ASSASSIN mark on fireworks since a date prior to May 1, 2015 in the same trade areas as

Dynomite Fireworks” and “Red Rhino’s Fireworks’ rights in the ASSASSIN mark thus apparently

predate any claim Dynomite Fireworks may have to the mark.” The letter further requested that

Dynomite “provide any information you may have showing that Dynomite Fireworks’ priority in

the mark predates May 1, 2015,” and asked Dynomite to do so by February 19, 2018.

       24.     Counsel for Red Rhino sent numerous emails to Dynomite’s counsel reminding it

of the February 5, 2018 letter and asking when Red Rhino could expect a response. But neither

Dynomite nor its counsel ever responded to the February 5, 2018 letter. The email chain between

counsel is attached as Exhibit C.

       25.     Counsel for Red Rhino thus sent a follow-up letter to Dynomite’s counsel on May

16, 2018. A copy of the May 16, 2018 letter is attached as Exhibit D.

       26.     In the May 16, 2018 letter, Red Rhino’s counsel explained that because Dynomite

never provided Red Rhino with any evidence that Dynomite began use of the ASSASSIN mark

for fireworks prior to the May 1, 2015 date of first use alleged in the trademark registration, Red

Rhino believes it has superior rights in the mark due to its prior use. Thus, the letter requested that

Dynomite (1) immediately withdraw its allegations that Red Rhino’s use of ASSASSIN infringes

Dynomite’s rights; (2) immediately cease all use of the ASSASSIN mark; (3) transfer ownership

of U.S. Registration No. 4,936,828 to Red Rhino, and (3) pay Red Rhino all profits realized by

Dynomite from sales of fireworks bearing the ASSASSIN mark.




                                     10
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 10 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 11 of 15




        27.     Red Rhino requested a response to the May 16, 2018 letter by May 22, 2018 but

has not yet received a response.

        28.     Despite being on notice that Red Rhino’s use of the ASSASSIN mark predates

Dynomite’s use of the mark in light of the various letters and emails provided to Dynomite and its

counsel by Red Rhino’s counsel, Dynomite continues to use the ASSASSIN mark in connection

with its sales of fireworks. For example, despite Red Rhino’s May 16, 2018 letter requesting

Dynomite immediately cease all use of the ASSASSIN mark, Dynomite’s website still prominently

features ASSASSIN-branded fireworks.

        29.     Dynomite’s continued and willful infringing use of the ASSASSIN mark for

fireworks is likely to create confusion and/or is likely to cause consumers to assume, incorrectly,

that Dynomite is affiliated, connected, or otherwise associated with Red Rhino. Indeed,

Dynomite’s counsel conceded in its January 24, 2018 letter that there is a likelihood of confusion

due to the parties’ concurrent use of the ASSASSIN mark.

    COUNT I – UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                         UNDER 15 U.S.C. § 1125

        30.     Red Rhino realleges and incorporates by reference the allegations in Paragraphs 1–

29, above, as if fully set forth herein.

        31.     Red Rhino has used the ASSASSIN mark for fireworks since at least 2012.

        32.     Red Rhino has used the ASSASSIN mark for fireworks continuously for an

extended period of time to advertise and promote its fireworks.

        33.     Red Rhino’s extended and continuous use of the ASSASSIN mark for fireworks

has indelibly impressed on the minds of the consuming public that the ASSASSIN mark identifies

Red Rhino as the source of the fireworks. As a result, the ASSASSIN mark serves to identify Red

Rhino as the source of its fireworks to consumers.



                                     11
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 11 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 12 of 15




       34.     Red Rhino has used the ASSASSIN mark to advertise, promote and sell its

fireworks in Missouri, Kansas, Oklahoma, Arkansas, Texas, Louisiana, Mississippi, Pennsylvania,

Wisconsin, Nebraska, Tennessee, North Dakota, South Dakota, Montana, Michigan, Indiana, New

Mexico, and Arizona.

       35.     On information and belief, Dynomite adopted and began using the infringing

ASSASSIN mark no earlier than May 1, 2015. Thus, Dynomite’s use post-dates Red Rhino’s

priority rights in the ASSASSIN mark.

       36.     Dynomite is using the infringing ASSASSIN mark in connection with its sales of

fireworks.

       37.     Dynomite’s willful and deliberate use of the ASSASSIN mark is likely to cause

confusion, mistake, or deception as to the origin, sponsorship, or approval of Dynomite’s fireworks

and constitutes unfair competition and false designations of origin in violation of 15 U.S.C.

§ 1125(a).

       38.     As a result of Dynomite’s violation of 15 U.S.C. § 1125(a), Red Rhino has been

and will continue to be irreparably harmed unless this Court enjoins Dynomite under 15 U.S.C.

§ 1116.

       39.     Dynomite has deliberately and willfully continued to infringe Red Rhino’s rights

in the ASSASSIN mark despite being on notice of Red Rhino’s prior rights, and such intentional

and willful conduct makes this an exceptional case.

       40.     As a result of Dynomite’s violation of 15 U.S.C. § 1125(a), Red Rhino is entitled

to damages, Dynomite’s profits, an award of attorney’s fees and costs, and any all other relief

authorized under 15 U.S.C. § 1117.




                                       12
          Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 12 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 13 of 15




     COUNT II – TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                         UNDER KANSAS LAW

        41.     Red Rhino realleges and incorporates by reference the allegations in Paragraphs 1–

40, above, as if fully set forth herein.

        42.     Dynomite’s acts constitute common law trademark infringement, misappropriation

of the goodwill of Red Rhino, and unfair competition under the common law of Kansas that has

caused irreparable injury to Red Rhino.

                                      PRAYER FOR RELIEF

        Wherefore, Red Rhino requests entry of judgment in its favor and against Dynomite on the

claims set forth above and:

        A.      Preliminarily and permanently enjoin and restrain Dynomite, its officers, directors,

agents, dealers, representatives, servants, and employees, and all others acting in concert with

Dynomite, from using the ASSASSIN or any mark that imitates or is confusingly similar to or in

any way similar to Red Rhino’s ASSASSIN mark, or that is likely to cause confusion, mistake,

deception, or public misunderstanding as to the origin of Red Rhino’s fireworks or their

connectedness to Dynomite;

        B.      Order an accounting of Dynomite’s profits from its infringing and unfair acts

pursuant to 15 U.S.C. § 1117;

        C.      Grant to Red Rhino an award of its damages, together with prejudgment interest,

for the lost sales, loss of goodwill, and other damages suffered by Red Rhino as a result of the

infringement by Dynomite, an award trebling said damages as a result of the willful nature of the

infringement, and Dynomite’s profits, enhanced profits, and/or statutory damages, pursuant to 15

U.S.C. §§ 1117(a) and (b);




                                     13
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 13 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 14 of 15




          D.     Order cancellation of U.S. Registration No. 4,936,828 or transfer of that registration

to Red Rhino;

          E.     Order Dynomite to deliver up for destruction pursuant to 15 U.S.C. § 1118 all

packaging, labels, signs, prints, advertising or promotional material, and the like in the possession

custody or under the control of Dynomite bearing the ASSASSIN mark or any other trademark

found to infringe Red Rhino’s ASSASSIN mark, as well as all plates, matrices, and other means

of making the same;

          F.     Declare this to be an exceptional case and grant to Red Rhino its attorney’s fees

and costs incurred in this action, pursuant to 15 U.S.C. § 1117 and other applicable laws;

          G.     Grant to Red Rhino an award of its damages, together with prejudgment interest,

for the lost sales, loss of goodwill, and other damages suffered by Red Rhino as a result of the acts

of trademark infringement and unfair competition by Dynomite, pursuant to the laws of the State

of Kansas; and

          H.     Grant to Red Rhino such further relief as may be equitable and proper.



                                 DEMAND FOR A JURY TRIAL

          Red Rhino respectfully demands a trial by jury on all claims and issues so triable in this

matter.




                                       14
          Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 14 of 29
     Case 2:18-cv-02323-HLT-KGS Document 1 Filed 06/15/18 Page 15 of 15




Dated: June 15, 2018                Respectfully Submitted,

                                      s/ Michael B. Hurd
                                    Michael B. Hurd, KS Bar No. 15,521
                                      mbh@hoveywilliams.com
                                    Christopher W. Dawson, KS Bar. No. 26,531
                                      cdawson@hoveywilliams.com
                                    HOVEY WILLIAMS LLP
                                    10801 Mastin Boulevard, Suite 1000
                                    84 Corporate Woods
                                    Overland Park, Kansas 66210
                                    T: (913) 647 – 9050
                                    F: (913) 647 – 9057

                                    ATTORNEYS FOR PLAINTIFF
                                    CRAZY DEBBIES FIREWORKS, LLC,
                                    DBA RED RHINO FIREWORKS




                                    15
       Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 15 of 29
        Case 2:18-cv-02323-HLT-KGS Document 1-1 Filed 06/15/18 Page 1 of 5

                                                                                TEL 703/522-4583
TASSAN & HARDISON                                                                   703/522-5305
AnORNEYS AT LAW
                                                                                FAX 703/991-911 0
4143 27TH STREET NORTH
                                                                              MARIA@TASSAN.COM
ARLINGTON, VIRGINIA 22207-5211
                                                                              BRUCE@TASSAN.COM




VIA E-MAIL AND CERTIFIED MAIL
steve@redrhinofirewo:ks.com

January 24, 2018


Mr. Steven Houser
President
Red Rhino Fireworks
P.O. Box 2281
Joplin, Missouri 64803-2281

Re: 	    Dynomite Fireworks, LLC
         Trademark Infringement
         ASSASSIN

Dear Mr. Houser:

We are trademark counsel for Dynomite Fireworks, LLC ("Dynomite"), the owner of U.S.
Registration No. 4,936,828 for the mark ASSASSIN for "fireworks." A copy of the
registration is enclosed. The mark has been used on the products since at least as early
as May 1, 2015.             More information about Dynomite is available at
www.dynomitefirworks.com.

It has come to our client's attention that Red Rhino has been selling fireworks using the
mark ASSASSIN, including on its website www.redrhinofireworks.com (see enclosure).
Clearly, the sale of these products featuring the mark is misleading the consuming public
into believing they originate from Dynomite or are authorized by Dynomite.

In addition to infringing Dynomite's federal registration rights, Red Rhino's continued use
of the mark is also a violation of Section 43(a) of the Lanham Act [15 U.S.C. §1125(a)]
which provides:

         Any person who, on or in connection with any goods or services, or any container
         for goods, uses in commerce any word, term, name, symbol, or device, or any
         combination thereof, or any false designation of origin, false or misleading
         description of fact, or false or misleading representation of fact which ­

                  (1) is likely to cause confusion, or to cause mistake, or to deceive as to the
                  affiliation, connection or association of such person with another person, or
                  as to the origin, sponsorship, or approval of his or her goods, services, or
                  commercial activities by another person, or



         Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 16 of 29                  Exhibit A
     Case 2:18-cv-02323-HLT-KGS Document 1-1 Filed 06/15/18 Page 2 of 5




Mr. Steven Houser
January 24, 2018
Page 2


               (2) in commercial advertising or promotion, misrepresents the nature,
               characteristics, qualities, or geographic origin of his or her or another
               person's goods, services, or commercial activities,

       shall be liable in a civil action by any person who believes that he or she is or is
       likely to be damaged by such act.

Even if these products do not originate from Red Rhino, the sale of infringing products by
Red Rhino make it liable as a contributory infringer should it continue to sell them. After
having received this notice, Red Rhino cannot claim immunity from the willful infringement
remedies available under 15 U.S.C. §1114.

Dynomite cannot permit its mark to be used in connection with products over which it has
no control. To do so would tarnish the goodwill established in the mark and damage
Dynomite's reputation. We demand that your company immediately:

       1. 	    Cease all sale of products featuring the mark ASSASSIN;

       2. 	    Remove any products featuring the mark ASSASSIN from your website,
               catalog, and any third-party websites where your products are sold;

       3. 	    Terminate all use of images featuring the mark ASSASSIN;

       4. 	    Deliver up for destruction all products featuring the mark ASSASSIN; and

       5. 	    Provide a full and complete accounting of all sales generated from the use
               of the mark ASSASSIN.

Please provide us with a written response by no later than February 5, 2018 confirming
that Red Rhino has ceased use of the mark ASSASSIN or intends to take steps to do so.
This letter is written without prejudice to our client's rights and remedies, all of which are
expressly reserved.

We hope that this matter can be amicably resolved.

Sincerely,



Maria v. Hardison

Enclosure
REDRHINO.001



       Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 17 of 29                 Exhibit A
Case 2:18-cv-02323-HLT-KGS Document 1-1 Filed 06/15/18 Page 3 of 5

                                                                                                     EXHIBIT 


                                                                                                   'A 



                   ASSASSIN 

Reg. No. 4.936,828                DYNOMlTI' WnOLFSALELLC {\lISSOURI LUvtITFD LIAlm.ITY COMPA'\Yl
                                  P.O. HOX 717
Registered Apr. 12.2016           SEYIvIOUR, MO 65746

Int. CI.: 13                      FnR: rIREWORKS. 1,\ l'I.AS5 L1 (u.s. CLS. 2 AND 9).

                                  I· IRS I Us!'   5·I,co1~:   IN COMMI'.RCT 5·1·2015
TRADEMARK
                                  THL MARK CONSISTS OF S'IANDARD CIlARACflRS WITHOllT CLAIM TO ANY PAR·
PRINCIPAL REGISTER                nCULAR rONT. STYLE, SIZE, OR COLOR.

                                  SI'j{ NO. !;(,.7<1.6:;O, FILED'!·')·:!)I).

                                  CAROl."" CATALDO. FXAMINING ATTORNEY




 Director of the Ullllcd States
 Patent and Trndemark Ollice




 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 18 of 29                                     Exhibit A
                     Case 2:18-cv-02323-HLT-KGS Document 1-1 Filed 06/15/18 Page 4 of 5
t':Z2/2018                                                   Assassin I Red Rhino Wholesale Fireworks

                                                                                                                           Search Products   Q

                              Container Program    Abo ut Red Rhino    MediaResources Blog          FAQ    locations Demo Events     W       f

                                                                                                                           EXHIBIT 


      FIREWORKS                                                                                                      I




     ,Assassin 

      • Watch Video
     SKU: 1101690




     9 Shots: A beast of a break in Brocade crown, purple peony and green glitter; silver wave and green peony.



     Downloads
     !.1M Vi de o   ~   Full size image


     <Shale



                        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 19 of 29                                       Exhibit A
http://redrhinofireworks.com/assassin.html                                                                                                       1/1
Case 2:18-cv-02323-HLT-KGS Document 1-1 Filed 06/15/18 Page 5 of 5




 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 20 of 29    Exhibit A
      Case 2:18-cv-02323-HLT-KGS Document 1-2 Filed 06/15/18 Page 1 of 2




                                                                                                         Michael B. Hurd
                                                                                                  Direct: (913) 232-5023
                                                                                               mhurd@hoveywilliams.com



                                                February 5, 2018

VIA E-MAIL

Maria v. Hardison
TASSAN & HARDISON
4143 27th Street North
Arlington, Virginia 22207-5211
maria@tassan.com

       RE:     Dynomite Fireworks LLC – Alleged Infringement of ASSASSIN Mark

Dear Ms. Hardison:

       Further to our letter of February 1, 2018, we have reviewed your letter and U.S.
Registration No. 4,936,828 for the ASSASSIN mark and disagree with your conclusion that Red
Rhino Fireworks is infringing Dynomite Fireworks’ rights or that Dynomite Fireworks is
otherwise entitled to any relief under the Lanham Act.

        More particularly, in your letter you allege that Dynomite Fireworks has been selling
fireworks using the ASSASSIN mark since at least as early as May 1, 2015. That allegation is
consistent with the federal registration for the mark, which states that Dynomite Fireworks’ first
use in commerce of the ASSASSIN mark was May 1, 2015.

        However, Red Rhino Fireworks has been consistently using the ASSASSIN mark on
fireworks since a date prior to May 1, 2015 in the same trade areas as Dynomite Fireworks. Red
Rhino Fireworks’ rights in the ASSASSIN mark thus apparently predate any claim Dynomite
Fireworks may have to the mark. Accordingly, please provide any information you may have
showing that Dynomite Fireworks’ priority in the mark predates May 1, 2015. If you cannot do
so, there is no basis for your allegations that Red Rhino Fireworks’ use of the ASSASSIN mark
is actionable under the Lanham Act, and we respectfully request a prompt response
acknowledging the same.

        We ask that you respond to this letter by February 19, 2018. This letter does not set forth
a complete statement of the rights and defenses Red Rhino Fireworks may have and all such
rights and defenses are expressly reserved.




              10801 Mastin Boulevard, Suite 1000 | 84 Corporate Woods | Overland Park, Kansas 66210
                        Tel: (913) 647-9050 | Fax: (913) 647-9057 | www.hoveywilliams.com

                                Limited Liability Partnership of Professional Corporations
                                                     Established 1929
        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 21 of 29                                         Exhibit B
     Case 2:18-cv-02323-HLT-KGS Document 1-2 Filed 06/15/18 Page 2 of 2

Maria v. Hardison
February 5, 2018
Page 2

      We look forward to your response.

                                          Sincerely,
                                          HOVEY WILLIAMS LLP


                                          By
                                               Michael B. Hurd




       Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 22 of 29   Exhibit B
      Case 2:18-cv-02323-HLT-KGS Document 1-3 Filed 06/15/18 Page 1 of 5




From:            Michael B. Hurd
To:              Robbins Glenn
Cc:              Melissa Ahlers; Nichols Rodney
Subject:         RE: Dynamite Fireworks LLC - ASSASSIN [IWOV-DMS.FID547241]
Date:            Wednesday, April 18, 2018 12:11:13 PM
Attachments:     Letter dated February 5 2018.pdf


Glenn,


Please ,et me know whether you intend to respond to the attached letter.


Michael B. Hurd
Hovey Williams LLP
10801 Mastin Blvd, Suite 1000
84 Corporate Woods
Overland Park, KS 66210

T 913.647.9050 I Direct 913.232.5023
F 913.647.9057
http://www.hoveywilliams.com

Where Ingenuity Thrives®

From: Michael B. Hurd
Sent: Thursday, March 15, 2018 12:02 PM
To: 'Robbins, Glenn' <GRobbins@spencerfane.com>
Cc: Melissa Ahlers <mahlers@hoveywilliams.com>; Nichols, Rodney <rnichols@spencerfane.com>
Subject: RE: Dynamite Fireworks LLC - ASSASSIN [iWQV-DMS.FID547241]


Glenn,


I am following up to see when we should expect to receive a response in this matter.


Michael B. Hurd
Hovey Williams LLP
10801 Mastin Blvd, Suite 1000
84 Corporate Woods
Overland Park, KS 66210

T 913.647.9050 I Direct ~)13.232.5023
F 913.647.9057
http://www.hoveywilliams.com

Where Ingenuity Thrives®

From: Robbins, Glenn <GRobbins@spencerfane.com>
Sent: Wednesday, February 28, 20184:46 PM


                                                                                         Exhibit C
       Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 23 of 29
   Case 2:18-cv-02323-HLT-KGS Document 1-3 Filed 06/15/18 Page 2 of 5




To: Michael B. Hurd <mbh@hoveywilliams.com>
Cc: Melissa Ahie~s <mahlers@hoveywilljams.com>; Nichols, Rodney <rnichols@spencerfane.com>
Subject: RE: Dynomite Fireworks LLC - ASSASSIN [IWOV-DMS.FID547241]


Michael,


Yes, we are now representing Dynomite Wholesale, LLC in its trademark matters. We received the
files forwarded by the Tassan firm yesterday.


I will review the referenced correspondence as soon as possible and reply in due course.


Best Regards,


Glenn K. Robbins II Attorney at Law
Spencer Fane LLP
--_._------------------
1 North Brentwood Boulevard, Suite 1000 I St. Louis. MO 63105
0314,333.3932
grobbins@spencerfane.com   I ~e   ce a   com


       From: Michael B. Hurd [mailto:mbh@hoveywilliams.com]
       sent: Wednesday, February 28, 20184:21 PM
       To: Robbins, Glenn
       Cc: Melissa Ahlers
       SUbject: FW: Dynamite Fireworks LLC - ASSASSIN [IWQV-DMS.FID547241]

        Glenn,


        I understand you are now representing Dynomite Fireworks in connection with its trademark
        infringement allegations against Red Rhino Fireworks. Please confirm that ;s the case and let
        me know when you believe you will be able to respond to the attached letter! sent to Ms.
        Hardison on February 5.


        Michael B. Hurd
        Hovey Williams LLP
        10801 Mastin Blvd, Suite 1000
        84 Corporate Woods
        Overland Park, KS 66210

        T 913,647.9050 I Direct 913.232.5023
        F 913.647.9057
        http://www.hoveywilliams.com

        Where Ingenuity Thrives®

        From: Maria Hardison [mailto:maria@tassan.com]
        Sent: Wednesday, February 28, 2018 12:26 PM


                                                                                                 Exhibit C
    Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 24 of 29
Case 2:18-cv-02323-HLT-KGS Document 1-3 Filed 06/15/18 Page 3 of 5




   To: Michael B. Hurd <mbh@hoveywilliams.com>
   Cc: Melissa Ahlers <mahlers@hoveywilliams.com>
   Subject: RE: Dynom~te Firewo:ks LLC - ASSASSiN [IWQV-DMS.FID547241]




   Please contact Glenn Robbins at Spencer Fane. His firm has assumed responsibility for this
   matter.


   T 314.333.3932
   F 314.862.4656
   grobbins@spencerfane com


   Maria v. Hardison
   Tassan & Hardison
   4143 27th Street N.
   Arlington, Virginia   22207-5211
   T: 703-522-4583
   F: 703-991-9110
   E: maria@tassan.com


   From: Michael B. Hurd [mailto:mbh@hoveywilliams.com]
   Sent: Wednesday, February 28, 20189:05 AM
   To: Maria Hardison <maria@tassan.com>
   Cc: Melissa Ahlers <mahlers@hoveywilliams.com>
   Subject: RE: Dynamite Fireworks LLC - ASSASSIN [IWQV-DMS.FID547241]


   Ms. Hardison,


   Please let me know when we should expect to receive a response to my February 5 letter.


   Michael B. Hurd
   Hovey Williams LLP
   10801 r\~astin Blvd, Suite 1000
   84 Corporate Woods
   Overland Park, KS 66210

   T 913.647.9050 I Direct 913.232.5023
   F 913.647.9057
   http:Uwww.hoveywilliams.com

   Where Ingenuity Thrives®

   From: Maria Hardison [mailto:maria@tassan.com]
   Sent: Tuesday, February 13, 2018 12:28 PM
   To: Michael B. Hurd <mbh@hoveywilliams.com>



                                                                                           Exhibit C
 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 25 of 29
Case 2:18-cv-02323-HLT-KGS Document 1-3 Filed 06/15/18 Page 4 of 5




   Cc: Melissa Ahlers <mahlers@hoveywilliams.com>
   Subject: RE: Dynomite Fireworks LLC - ASSASSiN [iWOV-DMS.FID547241]


   Mr. Hurd,


   We are in receipt of your correspondence.


   We will discuss the matter with our client and get back to you shortly.


   Maria v. Hardison
   Tassan & Hardison
   41.43 27 th Street N.
   Arlington, Virginia 22207-521.1.
   T: 703-522-4583
   F: 703-991.-91.1.0
   E: maria@tassan.com


   From: Michael B. Hurd [mailto·mbh@hoveywilliams.com]
   Sent: Monday, February 5,2018 12:06 PM
   To: maria@tassan.cam
   Cc: Melissa Ahlers <mahlers@hoveywilliams.com>
   Subject: RE: Dynamite Fireworks LLC - ASSASSIN [IWOV-DMS.FID547241]


   Ms. Hardison,


   Please see the attached correspondence. Please confirm your receipt of this e-mail.


   Michael B. Hurd
   Hovey Williams LLP
   10801 Mastin Blvd, Suite 1000
   84 Corporate Woods
   Overland Park, KS 66210

   T 913.647.9050 I Direct 913.232.5023
   F 913.647.9057
   http://www.hoveywilliams.com

   Where Ingenuity Thrives®

   From: Michael B. Hurd
   Sent: Thursday, February 1, 2018 10:53 AM
   To: maria@tassan.com
   Cc: Melissa Ahlers <mahlers@hoyeywilliams.com>
   Subject: Dynomite Fireworks LLC - ASSASSIN [IWOV-DMS.FiD547241]




                                                                                         Exhibit C
 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 26 of 29
Case 2:18-cv-02323-HLT-KGS Document 1-3 Filed 06/15/18 Page 5 of 5




   Ms. Hardison,


   Please see the attached correspondence.

   Michael B. Hurd
   Hovey Williams LLP
   10801 Mastin Blvd, Suite 1000
   84 Corporate Woods
   Overland Park, I<S 66210

   T 913.647.9050 I Direct 913.232.5023
   F 913.647.9057
   http://www.hoveywilliams.com

   NOTICE: This e-mail is covered by the Electronic Communications Privacy Act, 18 USc.
   2510-2521 and may contain confidential and legally privileged information intended for the
   use of the person(s) named above. If you received this electronic transmission in error,
   please reply to the above-referenced sender about the error and permanently delete the
   original message and any attachments. Unauthorized use, copying, review and/or
   distribution to unauthorized persons is strictly prohibited. Further, the Kansas Bar
   Disciplinary Counsel requires all Kansas lawyers to notify all recipients of e-mail that (1) e-
   mail communication is not a secure method of communication, (2) any e-mail that is sent to
   you or by you may be copied and held by various compute,s it passes through as it goes
   from us to you or vice versa, (3) persons not participating in our communication may
   intercept our communications by improperly accessing your computer or computers or even
   some computer unconnected to either of us which the e-mail passed through. If you want
   future communication to be sent in a different fashion, please let us know at (913) 647-9050
   AT ONCE.




                                                                                                 Exhibit C
 Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 27 of 29
      Case 2:18-cv-02323-HLT-KGS Document 1-4 Filed 06/15/18 Page 1 of 2




                                                                                                         Michael B. Hurd
                                                                                                  Direct: (913) 232-5023
                                                                                               mhurd@hoveywilliams.com



                                                  May 16, 2018

VIA E-MAIL

Glenn K. Robbins II
Spencer Fane LLP
1 North Brentwood Blvd.
Suite 1000
St. Louis, MO 63105

       RE:    Dynomite Fireworks LLC – Alleged Infringement of ASSASSIN Mark

Dear Mr. Robbins:

        We write regarding Dynomite Fireworks LLC’s allegation that Red Rhino Fireworks is
infringing the ASSASSIN trademark, which is the subject of U.S. Registration No. 4,936,828.
Despite repeated requests, we have not received any evidence that Dynomite Fireworks began
use of the ASSASSIN mark for fireworks prior to the May 1, 2015 date of first use alleged in the
subject trademark registration. Absent such evidence, we believe Red Rhino Fireworks, which is
a Missouri registered fictitious name of Crazy Debbies Fireworks, LLC, has superior rights in the
ASSASSIN mark because of its adoption and use of that mark prior to May 1, 2015. Evidence of
Red Rhino Fireworks’ prior use of the ASSASSIN mark can be found at page 9 of its 2014
catalog, portions of which are reproduced below:




              10801 Mastin Boulevard, Suite 1000 | 84 Corporate Woods | Overland Park, Kansas 66210
                        Tel: (913) 647-9050 | Fax: (913) 647-9057 | www.hoveywilliams.com

                                Limited Liability Partnership of Professional Corporations
                                                     Established 1929
       Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 28 of 29                                          Exhibit D
      Case 2:18-cv-02323-HLT-KGS Document 1-4 Filed 06/15/18 Page 2 of 2

Glenn K. Robbins II
May 16, 2018
Page 2

       Accordingly, we must request that Dynomite Fireworks:

       1.      Immediately withdraw its allegation that Red Rhino Fireworks’ use of the
               ASSASSIN trademark infringes the rights of Dynomite Fireworks;
       2.      Immediately cease all use of the ASSASSIN trademark, including but not limited
               to all use of the mark on its website, other promotional materials, price lists, and
               product packaging, and agree not to make any further use of that mark or any
               confusingly similar marks;
       3.      Transfer ownership of U.S. Registration No. 4,936,828 to Red Rhino Fireworks;
               and
       4.      Pay to Red Rhino Fireworks all profits realized by Dynomite Fireworks from
               sales of fireworks bearing the ASSASSIN mark.

       We ask that you respond by May 22, 2018 and provide us with your assurances that
Dynomite Fireworks will comply with these demands. Absent such assurances, Red Rhino
Fireworks will consider taking further action to protect its valuable intellectual property rights,
including by filing suit should that prove necessary.

        Nothing in this letter is intended to or shall be construed to constitute an express or
implied waiver of any rights or remedies that Red Rhino Fireworks may possess in connection
with this matter, all of which are hereby expressly reserved. In addition, this letter is not intended
to be a complete recitation of the facts upon which this matter is based.

       We look forward to your response.

                                               Sincerely,
                                               HOVEY WILLIAMS LLP


                                               By
                                                      Michael B. Hurd




        Case 6:18-cv-03411-RK Document 14-1 Filed 12/14/18 Page 29 of 29                        Exhibit D
